Case: 2:18-cv-01587-SDM-KAJ Doc #: 198 Filed: 10/14/20 Page: 1 of 15 PAGEID #: 2762



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 J&R PASSMORE, LLC, et al.,

                       Plaintiffs,

         v.                                          Civil Action 2:18-cv-1587
                                                     Judge Sarah D. Morrison
                                                     Magistrate Judge Jolson
 RICE DRILLING D, LLC, et al.,


                       Defendants.

                                     OPINION AND ORDER

         This matter is before the Court on Plaintiffs’ Motions to Compel (Docs. 168, 169, 170,

 171); Motions for Sanctions Against Defendants Gulfport Energy Corporation (“Gulfport”) (Doc.

 168) and Rice Drilling D, LLC (“Rice”) (Doc. 169); and Motion to Strike Defendant’s Untimely

 Response (Doc. 180), as well as Gulfport’s Motion for Extension (Doc. 184). For the reasons that

 follow, Plaintiffs’ Motions to Compel are GRANTED in part and DENIED in part. Plaintiffs’

 request for sanctions against Rice is DENIED, and Plaintiffs’ request for sanctions against

 Gulfport is HELD IN ABEYANCE pending Gulfport’s compliance with the directives in this

 Opinion and Order. Finally, Plaintiffs’ Motion to Strike is DENIED, and Gulfport’s Motion for

 Extension is GRANTED.

    I.        BACKGROUND

         This is a dispute over oil and gas rights in Belmont County, Ohio. Between 2011 and 2013,

 Plaintiffs and “many of their neighbors” conveyed their rights to Defendant Rice to produce oil

 and gas from two geological formations, Marcellus Shale and Utica Shale. (Doc. 1 at ¶¶ 39–40).

 Rice entered into joint venture agreements with Defendants Gulfport, Ascent Resources-Utica,

 LLC (“Ascent”), and XTO Energy Inc. (“XTO”) to drill and share revenue from the wells
Case: 2:18-cv-01587-SDM-KAJ Doc #: 198 Filed: 10/14/20 Page: 2 of 15 PAGEID #: 2763




 producing oil and gas beneath Plaintiffs’ properties. (See generally Doc. 1). But Plaintiffs allege

 Defendants produced and sold more than the leases permitted.               (See generally Doc. 1).

 Specifically, the parties’ point of contention is the production and sale of oil and gas from the Point

 Pleasant Formation, which lies below the base of the Utica Shale Formation. Plaintiffs believe

 they reserved their rights to the oil and gas produced from that formation.             (Id. at ¶ 44).

 Accordingly, they seek damages for collective trespass, conversion, and unjust enrichment. (See

 generally Doc. 1). Defendants maintain that everyone involved knew that “Utica Shale,” as it

 appeared in the class leases, included rights to Point Pleasant. (See generally Docs. 174–179).

        Discovery began, and in July of this year, the parties encountered numerous discovery

 disputes, namely concerning Plaintiffs’ second set of requests for production served on February

 21, 2020. The parties resolved a handful of disputes extrajudicially. (See Docs. 152, 153, 156,

 159, 160). The Court ordered expedited briefing on the disputes they were unable to resolve.

 (Doc. 160). All but Gulfport, which filed its response one week late (Doc. 179), complied with

 the Court’s expedited briefing schedule. Plaintiffs thus ask the Court to strike Gulfport’s untimely

 response or, alternatively, grant them leave to file a sur-reply. (Doc. 180). Once aware of the

 issue, Gulfport sought an extension of time, explaining that its counsel was in trial and

 “inadvertently overlooked” the Court’s briefing schedule. (Doc. 184). The Court notes, as do

 Plaintiffs, that Gulfport’s response mostly repeats the other Defendants’ positions. Thus, another

 reply from Plaintiffs would be superfluous. Consequently, the Court, in its discretion, DENIES

 Plaintiffs’ Motion to Strike and GRANTS Gulfport’s Motion for Extension. And Plaintiffs’

 Motions to Compel are now ripe for resolution.




                                                   2
Case: 2:18-cv-01587-SDM-KAJ Doc #: 198 Filed: 10/14/20 Page: 3 of 15 PAGEID #: 2764




    II.       STANDARD

           Two federal rules matter here. Rule 26(b) of the Federal Rules of Civil Procedure provides

 that “[p]arties may obtain discovery regarding any nonprivileged matter that is relevant to any

 party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Rule

 37, for its part, allows for a motion to compel discovery when a party fails to answer interrogatories

 submitted under Rule 33 or to provide proper responses to requests for production of documents

 under Rule 34. See Fed. R. Civ. P. 37(a)(1), (3). “The proponent of a motion to compel discovery

 bears the initial burden of proving that the information sought is relevant.” Gruenbaum v. Werner

 Enters., Inc., 270 F.R.D. 298, 302 (S.D. Ohio 2010) (citation omitted). “Relevant evidence” is

 evidence that “has any tendency to make a fact more or less probable than it would be without the

 evidence,” and “the fact is of consequence in determining the action.” Fed. R. Evid. 401.

           “While relevancy is broad, ‘district courts have discretion to limit the scope of discovery

 [when] the information sought is overly broad or would prove unduly burdensome to produce.’”

 Plain Local Sch. Dist. Bd. of Educ. v. DeWine, 335 F.R.D. 115, 119 (N.D. Ohio 2020) (alteration

 in original) (quoting Surles ex rel. Johnson v. Greyhound, Lines, Inc., 474 F.3d 288, 305 (6th Cir.

 2007)). At base, “the scope of discovery is within the sound discretion of the trial court.” Stumph

 v. Spring View Physician Practices, LLC, No. 3:19-CV-00053-LLK, 2020 WL 68587, at *2 (W.D.

 Ky. Jan. 7, 2020) (quotation marks and citations omitted).

    III.      DISCUSSION

           Plaintiffs’ discovery requests fall into two categories. First, as the Court noted in its

 September 14, 2020, Order (Doc. 173), as part of the parties’ extrajudicial agreements regarding

 discovery, Defendants agreed to produce certain documents responsive to Plaintiffs’ second set of

 requests for production. But Gulfport apparently failed to produce a single agreed-upon document



                                                    3
Case: 2:18-cv-01587-SDM-KAJ Doc #: 198 Filed: 10/14/20 Page: 4 of 15 PAGEID #: 2765




 (see generally Doc. 168), and Rice and XTO failed to complete this production within a reasonable

 amount of time (see generally Docs. 169, 170). Plaintiffs now move to compel this discovery and

 request that the Court impose firm deadlines for this production. (See generally Docs. 168, 169,

 170).

         The other category consists of requests for production to which all or nearly all Defendants

 object. These include requests for: (1) information related to the language used in Defendants’ oil

 and gas contracts; (2) sales contracts and statements for the sale of oil and gas production from the

 class wells; (3) information concerning “gas in place” and “estimated ultimate recovery”; (4) “well

 decks” and royalty interest ownership; and (5) class operating agreements. The Court addresses

 the agreed-upon discovery before turning to Defendants’ discovery objections.

         A. Agreed-Upon Discovery

         As explained, Gulfport, Rice, and XTO agreed to produce on a rolling basis certain

 documents responsive to Plaintiffs’ outstanding discovery requests. But Gulfport failed to do so,

 and Rice and XTO apparently dragged their feet. (See generally Docs. 168, 169, 170). Defendants

 respond, namely, that the discovery requests are time consuming, and they are working to produce

 the documents. (See generally Docs. 174, 175, 176, 179). But as Plaintiffs note, class discovery

 currently closes on November 15, 2020, and Plaintiffs served these requests in late February. The

 Court thus GRANTS Plaintiffs’ Motions to Compel the outstanding agreed-upon discovery and

 ORDERS the following:

            Gulfport shall produce, within twenty-one (21) days of the date of this Opinion
             and Order, the four categories of documents it agreed to produce in the parties’
             July 17, 2020, joint status report (Doc. 159 at 3–4).

            Rice shall complete, within twenty-one (21) days of the date of this Opinion
             and Order, its production of additional relevant email communications and
             royalty information for potential class leases (Doc. 169 at 6).


                                                  4
Case: 2:18-cv-01587-SDM-KAJ Doc #: 198 Filed: 10/14/20 Page: 5 of 15 PAGEID #: 2766




        As for Plaintiffs’ request that Rice produce declarations of pooled units (“DPU”), Rice

 asserts that it produced them on September 4, 2020. (Doc. 176 at 5). And because Plaintiffs do

 not explain why Rice should be compelled to produce DPUs for wells it does not operate, Rice

 has, from the Court’s perspective, fully responded to this request. Additionally, XTO agreed to

 produce royalty information for the purported class lessors, (Doc. 170 at 6), and Plaintiffs

 acknowledge in reply (Doc. 182 at 2) that XTO has since produced the information. This request

 is, therefore, also resolved. Finally, Plaintiffs assert that Gulfport waived privilege by failing to

 produce a privilege log for documents it withheld in response to certain discovery requests. (Doc.

 168 at 10–11). In reply, however, they acknowledge that Gulfport produced a privilege log on

 September 17, 2020. (Doc. 180 at 3). It appears, therefore, that this issue, too, has been resolved.

 Apparently, though, the privilege log “raise[d] questions concerning the claimed privileges,” so

 Plaintiffs requested additional information from Gulfport. (Id.). The Court expects the parties to

 cooperate quickly to address this issue. In sum, Plaintiffs’ Motion to Compel Rice’s production

 of DPUs, Motion to Compel XTO’s production of royalty information, and Motion to Compel

 Gulfport’s production of a privilege log, or alternatively, deem that Gulfport waived privilege, are

 DENIED as moot.

        To ensure discovery proceeds swiftly and to ensure the parties are continuing to meet and

 confer, each Defendant is ORDERED to file a joint status report with Plaintiffs within thirty (30)

 days of the date of this Opinion and Order. The parties may, if necessary, raise any issues with

 the discovery discussed in this Opinion and Order in these status reports. Before doing so,

 however, they must first meet and confer in an effort to resolve any disputes extrajudicially. And

 they must summarize those efforts in their joint status reports.




                                                  5
Case: 2:18-cv-01587-SDM-KAJ Doc #: 198 Filed: 10/14/20 Page: 6 of 15 PAGEID #: 2767




        Finally, so that Plaintiffs have sufficient time to review forthcoming discovery before

 moving for class certification, the Court HEREBY EXTENDS the class certification discovery

 deadline to December 15, 2020, and the class certification motion deadline to January 26, 2021.

        B. Disputed Discovery

        The Court turns now to the parties’ five discovery disputes.

        1. Lease Language

        The parties interpret the subject oil and gas leases differently. Plaintiffs insist they reserved

 their rights to the Point Pleasant Formation, while Defendants counter that “Utica Shale” includes

 everything beneath the Utica Shale Formation, including Point Pleasant. (See generally Doc. 168

 at 14–16; Doc. 169 at 7–10; Doc. 170 at 8–10; Doc. 171 at 6–8). So Plaintiffs asked to see

 Defendants’ other contracts containing similar language regarding Utica Shale, Point Pleasant,

 “and other depth limitations,” as well as Defendants’ correspondence with potential class members

 regarding the same. (See id.). The Court considers each request in turn.

        i.      Contracts

        The leases at issue in this case contain the following reservation clause:

        Lessor’s Reserved Rights: Lessor reserves all rights not specifically granted to
        Lessee in this Lease. Lessor specifically reserves the rights to all products
        contained in any formation (1) from the surface of the Leased Premises to the top
        of the formation commonly known as the Marcellus Shale, (2) in any and all
        formations below the base of the Marcellus Shale to the top of the formation
        commonly known as the Utica Shale and (3) in all formations below the base of
        the Utica Shale.

 (See id.) (emphases added).

        Defendants assert they have already produced hundreds of potential class leases containing

 this language. (See generally Doc. 174 at 4–5; Doc. 175 at 6–7; Doc. 176 at 6–7; Doc. 179 at 5– 6).

 And when read together, they contend the request would encompass nearly all of their leases across



                                                   6
Case: 2:18-cv-01587-SDM-KAJ Doc #: 198 Filed: 10/14/20 Page: 7 of 15 PAGEID #: 2768




 Ohio, when the class definition is limited to Belmont County leases. (See id.). Defendants

 exaggerate, say Plaintiffs. Rice operates wells in only Belmont County (Doc. 181 at 5), and Ascent

 operates wells in only five counties, including Belmont (Doc. 183 at 3). Plaintiffs further assert,

 if Defendants are going to rely on “intent and usage” defenses, then they have a right to discover

 evidence of that intent and usage. (See generally Doc. 174 at 4–5; Doc. 175 at 6–7; Doc. 176 at

 6–7; Doc. 179 at 5–6). The Court agrees.

         Indeed, Defendants believe this case turns on how the parties interpreted the leases in this

 case:

         However, whether Utica Shale and Point Pleasant are geologically distinct is
         inconsequential to whether the Point Pleasant was reserved in the at-issue leases.
         Instead, the relevant consideration is that the public and industry understood that
         when someone used the phrase “Utica Shale,” the Point Pleasant formation was
         included in the statement, and thus that was the intent of the parties to the lease.
         The parties’ intention in this regard is bolstered by the parties’ use of the phrase
         “commonly known as” in reference to the Utica Shale.

 (Doc. 176 at 1–2). Plaintiffs are, therefore, entitled to see other contracts containing the at-issue

 reservation language or other contracts with similar language. And if there are none, Plaintiffs are

 entitled to know that, too. (See, e.g., Doc. 182 at 4 (noting Plaintiffs’ “suspicion” that Defendants

 have not used this language in other contracts besides the subject leases in this case)).

         Moreover, Defendants have not convinced the Court that responding to Plaintiffs’ request

 would be unduly burdensome. (See, e.g., Doc. 176 at 7). Defendants bear the burden to make that

 showing, and “[a] general statement that discovery is unduly burdensome, without more, is simply

 not enough to prohibit discovery of otherwise relevant information.” Anderson v. Dillard’s, Inc.,

 251 F.R.D. 307, 311 (W.D. Tenn. 2008). Defendants do not specify how the discovery would

 prove unduly burdensome—only that the request falls outside of the class definition. (See, e.g.,

 Doc. 176 at 7). But Defendants contend that “the public and industry understood” Utica Shale to



                                                   7
Case: 2:18-cv-01587-SDM-KAJ Doc #: 198 Filed: 10/14/20 Page: 8 of 15 PAGEID #: 2769




 include Point Pleasant. (Doc. 176 at 1–2). So regardless of where they are from, other contracts

 with similar language are highly relevant to rebutting that defense.

        Nor does the Court find Plaintiffs’ request for contracts containing “materially similar

 language” to be ambiguous or vague. As Plaintiffs note, the phrase “is contextually limited to the

 specific terms requested in each request”—“Utica and Point Pleasant Formation”—and refer to

 “depth limitations,” including, for example, “under,” “below,” “at a depth lower than,” “lower

 than,” “but,” or “except.” (See, e.g., Doc. 169 at 8). The Court understands what it is Plaintiffs

 want and expects the parties to talk to one another about any alleged confusion or vagueness

 regarding this request.

        On balance, Plaintiffs’ request is “proportional to the needs of the case, considering the

 importance of the issues at stake in th[is] action;” the discovery is “important[] . . . in resolving

 the issues;” and “the burden or expense of the proposed discovery” does not “outweigh[] its likely

 benefit.” Fed. R. Civ. P. 26(b)(2)(C)(iii). Plaintiffs’ Motions to Compel oil and gas leases,

 contracts, and applications using the relevant terminology are GRANTED. Defendants are

 ORDERED to produce these documents within twenty-one (21) days of the date of this Opinion

 and Order.

        ii.     Draft Forms of Subject Lease, Class Correspondence, and Lease Amendments

        Plaintiffs also move to compel draft forms of the lease in question, correspondence with

 class members regarding the depth limitation and geology, and lease amendments regarding these

 depth limitations. (See Doc. 168 at 15; Doc. 169 at 8; Doc. 170 at 9; Doc. 171 at 7). They assert

 these documents, too, are relevant to Defendants’ “intent and usage” defense. (See id.).

        Defendants do little to challenge this request. Gulfport and XTO do not address it at all

 (see Docs. 175, 179), and Ascent does not indicate whether it has produced or is in the process of



                                                  8
Case: 2:18-cv-01587-SDM-KAJ Doc #: 198 Filed: 10/14/20 Page: 9 of 15 PAGEID #: 2770




 producing these documents (see Doc. 174 at 4). Only Rice substantively addresses the request,

 explaining that it has not yet identified any draft leases and has produced and continues to search

 for communications with putative class lessors concerning the lease.             (Doc. 176 at 12).

 Accordingly, as the Court finds that Plaintiffs have met their initial burden to show that the request

 seeks relevant information, and Defendants do not substantively object to this request in their

 briefing, Plaintiffs’ Motions to Compel these documents are GRANTED, and Defendants are

 ORDERED to complete this production within twenty-one (21) days of the date of this Opinion

 and Order.

        2. Sales Contracts, Statements, and Royalty Calculations

        Plaintiffs’ next two sets of discovery requests concern potential damages. They move to

 compel the production of Defendants’ sales contracts and statements for the sale of oil and gas

 produced from the class wells, as well as documents regarding Defendants’ royalty calculations to

 determine whether Defendants considered any costs in calculating royalty payments.               (See

 generally Doc. 168 at 17–18; Doc. 169 at 10–12; Doc. 170 at 10–12; Doc. 171 at 9–10).

        Defendants object to producing the actual documents requested, asserting that they already

 produced or are in the process of producing the requested information in summary form. Gulfport

 agreed to produce this data in summary form in the parties’ July 17 status report (Doc. 179) and

 has been directed to promptly do so (see supra Sec. A). In late April and May 2020, Plaintiffs

 agreed that Ascent, XTO, and Rice could do the same. (Doc. 174 at 5–6; Doc. 175 at 7; Doc. 176

 at 8). More specifically, Plaintiffs agreed they could produce the following in summary form:

 (1) the monthly price for oil and gas produced; (2) monthly gross proceeds; and (3) monthly

 royalties paid to each royalty owner. (See id.).




                                                    9
Case: 2:18-cv-01587-SDM-KAJ Doc #: 198 Filed: 10/14/20 Page: 10 of 15 PAGEID #: 2771




         In accordance with that agreement, XTO, on August 14, 2020, produced reports “showing

 gross volume and gross revenue through 2018 for each Class Well[.]” (Doc. 175 at 8). It

 subsequently realized it failed to produce data through 2020 and “will supplement its production”

 accordingly. (Id.). It is also “working diligently to gather and compile the [royalty payment]

 information. (Id.). Ascent, on August 22, 2020, produced “spreadsheets reflecting all summary

 data,” as well as “three spreadsheets detailing royalty payments on the potential class leases.”

 (Doc. 174 at 6). Finally, Rice, on August 26, 2020, “produced a spreadsheet showing gross volume

 and gross revenue” and “is working diligently to gather and compile the [royalty payment]

 information.” (Doc. 176 at 8–9).

         Plaintiffs respond that they always reserved the right to request the underlying documents

 they now move to compel. (See Doc. 181 at 6; Doc. 182 at 5; Doc. 183 at 4). But they do not

 explain why the previously agreed-upon summary data is insufficient. (See id.). From the Court’s

 view, Plaintiffs want to understand how Defendants calculated the sales price and royalty

 payments. (See generally Doc. 168 at 17–18; Doc. 169 at 10–12; Doc. 170 at 10–12; Doc. 171 at

 9–10). The summaries should do that. If they do not, Plaintiffs may serve narrowed requests on

 this issue.

         In brief, Plaintiffs’ Motions to Compel this production are GRANTED in part and

 DENIED in part. Requiring Defendants to produce the underlying documents when they have

 worked to produce the information in summary form per their earlier agreement with Plaintiffs

 would constitute an undue burden at this point in the case. This is especially so because Plaintiffs

 fail to articulate why it is necessary Defendants do so. Defendants, however, are DIRECTED to

 complete the production of the summary data within twenty-one (21) days of the date of this

 Opinion and Order. And because the Court recognizes that this summary data may not contain



                                                 10
Case: 2:18-cv-01587-SDM-KAJ Doc #: 198 Filed: 10/14/20 Page: 11 of 15 PAGEID #: 2772




 some of the more nuanced information Plaintiffs want, including Defendants’ methods of

 calculation, Plaintiffs are DIRECTED, if necessary within seven (7) days of Defendants’

 production, to develop a creative, less burdensome option to obtain this discovery. Defendants are

 ORDERED to respond to the revised requests fourteen (14) days thereafter. The parties shall

 update the Court on the progress of this discovery in their forthcoming joint status reports.

        3. Gas in Place and Estimated Ultimate Recovery

        Next, Plaintiffs move to compel the production of “gas in place” or “estimated ultimate

 recovery” (“EUR”) analyses that Defendants completed for their respective wells in Belmont

 County. (See generally Doc. 168 at 18–19; Doc. 169 at 12; Doc. 170 at 12–13; Doc. 171 at 10– 11).

 Plaintiffs assert that the amount of gas beneath the class members’ respective properties is relevant

 to calculating Defendants’ potential damages in this case. (See id.). Not so, say Defendants—

 damages are calculated from the actual gas recovered from the properties. (Doc. 174 at 6–7;

 Doc. 175 at 10; Doc. 176 at 9; Doc. 179 at 7). And the parties rely on competing case law

 regarding the proper calculation of damages in this case. The Court need not resolve that issue at

 this juncture as Plaintiffs have met their initial burden satisfying the broad relevancy standard

 governing discovery. See Fed. R. Civ. P. 26(b); Fed. R. Evid. 401.

        What is more, the parties acknowledge that at least some of the information sought is

 publicly available. (See, e.g., Doc. 169 at 12; Doc. 176 at 11). Indeed, Defendants note that it is

 “easily” obtainable to both sides. (See, e.g., Doc. 176 at 11). In that case, the burden on Defendants

 to produce this information is slight. So Plaintiffs’ Motions to Compel the production of any gas

 in place or estimated EUR analyses completed for wells in Belmont County are GRANTED, and

 Defendants are ORDERED to produce this information within twenty-one (21) days of the date

 of this Opinion and Order.



                                                  11
Case: 2:18-cv-01587-SDM-KAJ Doc #: 198 Filed: 10/14/20 Page: 12 of 15 PAGEID #: 2773




        4. Well Decks and Royalty Interest Ownership

        Plaintiffs also move to compel Rice, XTO, and Ascent to produce what are known as “well

 decks”—spreadsheets or other databases identifying the owner and contact information for each

 class lease. (See generally Doc. 169 at 14; Doc. 170 at 13; Doc. 171 at 12). Ascent responds that

 it “produced three spreadsheets containing royalty information for the purported class lessors,

 which includes the relevant information from a well deck concerning the royalty owner of the

 lease.” (Doc. 174 at 9). It appears that XTO has since produced responsive documents (Doc. 182

 at 2), and Rice is in the process of doing the same (see Doc. 175 at 11; Doc. 176 at 12–13).

        Defendants object, however, to producing documents containing information “regarding

 royalty owners in the class wells that are not putative class lessors” as “that information would of

 course not be relevant.” (Doc. 174 at 9). As explained, Plaintiffs bear the initial burden of

 establishing the relevance of the information sought. Gruenbaum, 270 F.R.D. at 302. Plaintiffs

 note, without further explanation, that the information “will provide detailed information on each

 individual owner’s interest in the subject well, and will provide Plaintiffs with information on the

 potential class member.” (Doc. 169 at 14). To the extent Plaintiffs are moving to compel the

 production of this information for non-putative class members, they have failed to establish the

 relevance of that information. See, e.g., Guinn v. Mount Carmel Health Sys., No. 2:09-CV-0226,

 2010 WL 2927254, at *5 (S.D. Ohio July 23, 2010) (denying motion to compel where plaintiff

 failed to “provid[e] specific arguments” regarding relevancy and noting that “the Court is not

 required to do [so] for him”).

        Nor have Plaintiffs explained why the production of spreadsheets containing royalty

 information for the purported class members, which appear to include the relevant information that

 would be found on a well deck, is not responsive to their request. Their conclusory contention that



                                                 12
Case: 2:18-cv-01587-SDM-KAJ Doc #: 198 Filed: 10/14/20 Page: 13 of 15 PAGEID #: 2774




 Ascent’s spreadsheets do “not contain the information requested,” (Doc. 183 at 6–7), does not help

 clarify matters. Further, to the extent Plaintiffs want Defendants to create a well deck containing

 additional information regarding non-purported class members, Defendants are not required to do

 so. See, e.g., Harris v. Advance Am. Cash Advance Centers, Inc., 288 F.R.D. 170, 172 (S.D. Ohio

 2012) (emphasis in original) (citations and internal quotation marks omitted) (noting that parties

 are not required to create documents to respond to a request for production and denying plaintiff’s

 motion to compel “to the extent plaintiff asks defendant to create a list of the names, race, date of

 hire, position hired into, job title, etc.”).

         Plaintiffs’ Motions to Compel well decks and royalty information are GRANTED in part

 and DENIED in part.             All told, once Defendants produce the above-described royalty

 information—which encompasses information typically contained in a well deck—they will have

 satisfied their obligation to respond to this request. The Court agrees with Plaintiffs, though, that

 Defendants have had enough time to complete this production. Thus, as already noted, Rice is

 ORDERED to complete its production of the relevant royalty information containing information

 responsive to this request within twenty-one (21) days of the date of this Opinion and Order, and

 XTO is ORDERED to do the same to the extent it has not completed this production.

         5. Class Operating Agreements

         Finally, Plaintiffs move to compel Rice and Ascent to produce operating agreements for

 each class well. (See Doc. 169 at 15; Doc. 171 at 12). Plaintiffs “need the operating agreements

 to determine the ownership of each well, and liability of each owner of the well for trespass

 damages owed.” (See id.). Rice and Ascent agreed to produce the operating agreements for the

 class wells they operate. (See id.). As for the wells they do not operate, they contend that Plaintiffs




                                                   13
Case: 2:18-cv-01587-SDM-KAJ Doc #: 198 Filed: 10/14/20 Page: 14 of 15 PAGEID #: 2775




 should either subpoena the operators of those wells or collect the operating agreements themselves.

 (Doc. 174 at 10; Doc. 176 at 13).

          The Court agrees. Notably, XTO produced joint operating agreements for only the class

 wells it operates. (See id.). Yet Plaintiffs have not moved to compel XTO to produce other

 operating agreements, (see id.), and the Court finds no basis to compel Defendants to produce joint

 operating agreements for wells they do not operate.         Plaintiffs’ Motions to Compel those

 documents are DENIED as a result. As for the operating agreements for the wells Rice and Ascent

 do operate, it is unclear whether those agreements have been produced. If not, Rice and Ascent

 are ORDERED to produce them within twenty-one (21) days of the date of this Opinion and

 Order.

          C. Request for Sanctions

          Plaintiffs accuse Gulfport of intentionally delaying discovery. (Doc. 168 at 19). So they

 request monetary sanctions for their expenses, including attorney’s fees, associated with bringing

 the instant Motion to Compel against Gulfport.          (Id.).   Additionally, Plaintiffs, perhaps

 inadvertently, also moved for sanctions against Rice but did not address this request in the body

 of their brief. (See Doc. 169). To the extent Plaintiffs seek sanctions from Rice, that request is

 DENIED. As for sanctions against Gulfport, Plaintiffs’ Motion is HELD IN ABEYANCE. The

 Court agrees that Gulfport has delayed producing the agreed-upon discovery and does not appear

 to be working as diligently as the other Defendants to produce responsive documents on a rolling

 basis. The Court has addressed this concern and ordered Gulfport to complete this production

 within a short timeframe. In the event Gulfport fails to comply, the Court will consider Plaintiffs’

 request for sanctions at that time.




                                                 14
Case: 2:18-cv-01587-SDM-KAJ Doc #: 198 Filed: 10/14/20 Page: 15 of 15 PAGEID #: 2776




    IV.      CONCLUSION

          For the foregoing reasons, Plaintiffs’ Motions to Compel (Docs. 168, 169, 170, 171) are

 GRANTED in part and DENIED in part. Plaintiffs’ request for sanctions against Rice is

 DENIED, and Plaintiffs’ request for sanctions against Gulfport is HELD IN ABEYANCE

 pending Gulfport’s compliance with the directives in this Opinion and Order. Finally, Plaintiffs’

 Motion to Strike (Doc. 180) is DENIED, and Gulfport’s Motion for Extension (Doc. 184) is

 GRANTED.

          IT IS SO ORDERED.



 Date: October 14, 2020                              /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                15
